Citation Nr: 1045316	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1954 to August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2010, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  The Board 
remanded the case for additional development in February 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Bilateral hearing loss disability was not manifest during 
active service, was not manifest within one year of service, and 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.

3.  Tinnitus was not manifest during active service is not shown 
to have developed as a result of an established event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a letter from 
the RO dated in February 2007.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  Notice as to 
these matters was provided in the RO's February 2007 
correspondence.  The notice requirements pertinent to the issues 
on appeal have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  The 
Board notes that the Veteran's service treatment records could 
not be obtained and that the record indicates they may have been 
lost due to fire.  In such cases, there is a heightened duty to 
assist the Veteran in developing the evidence that might support 
his claim.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The Veteran was notified of this matter and provided an 
opportunity to identify additional evidence in the January 2008 
statement of the case.  It is significant to note that at his 
hearing in January 2010 the Veteran testified that he first 
sought treatment for hearing loss after his discharge from 
service.  There is no indication that additional efforts to 
obtain service treatment records could assist the Veteran in 
substantiating his claims.  The available record included VA 
treatment and examination reports, private treatment records, a 
January 2010 statement from the Veteran's spouse, and the 
Veteran's statements and testimony in support of his claims.  The 
Veteran was advised of the type of evidence necessary to 
substantiate his claim at his video conference hearing in January 
2010.  The Board finds that further attempts to obtain additional 
evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that a May 2010 VA medical 
opinion is adequate as it is predicated on a substantial review 
of the record and medical findings and considers the Veteran's 
complaints and symptoms.  Although the examiner concluded, in 
essence, that the issues as to etiology could not be resolved 
without resort to speculation, the examiner also found that the 
statements of the Veteran and his spouse clearly suggested that 
the onset of his hearing loss was greater than one year after his 
discharge from active service.  The examiner also noted that his 
tinnitus was a symptom of his hearing loss.  The Board notes that 
medical evidence that is too speculative to establish nexus is 
also insufficient to establish a lack of nexus.  McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006).  The Court has held, 
however, that if a physician is able to state that a link between 
a disability and an in-service injury or disease is "less likely 
than not," or "at least as likely as not," he or she can and 
should give that opinion.  It was further noted that there is no 
need to eliminate all lesser probabilities or to ascertain 
greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 
388 (2010).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
adequate determinations.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Service connection can be granted for certain diseases, including 
an organic disease of the nervous system (sensorineural hearing 
loss), if manifest to a degree of 10 percent or more within one 
year of separation from active service.  Where a veteran served 
90 days or more of continuous, active military service during a 
period of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

The Veteran's service treatment records are unavailable and are 
presumed to have been lost due to fire.  His report of discharge 
from active service indicates he served in an anti-aircraft 
artillery unit and that he completed training as a supply 
handler.  There are no awards indicative of combat.  

VA treatment records dated in October 2000 noted the Veteran 
complained of decreased bilateral hearing for approximately 15 
years.  It was further noted that his history was positive for 
noise exposure and intermittent tinnitus.  An audiological 
evaluation revealed puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
55
55
65
LEFT
10
35
60
60
65

Speech audiometry revealed speech recognition (CNC) ability of 96 
percent in the right ear and of 88 percent in the left ear.  The 
diagnosis was bilateral sloping mild to severe sensorineural 
hearing loss.  

Private treatment records dated in June 2006 show the Veteran 
complained of a left earache that began the previous day.  The 
diagnosis was otalgia.

In his February 2007 application for VA benefits the Veteran 
reported that his hearing loss began in 1955 and that he was 
treated for hearing loss and tinnitus from 1955 to 1957.  No 
specific treatment or specific treatment facilities were 
identified.  In a statement provided in support of the 
application and claims the Veteran reported that during basic 
training in August 1954 he was exposed to loud noises, including 
from a 105 millimeter (mm) recoilless rifle, without hearing 
protection.  He stated he had experienced hearing loss and 
ringing in the ears since then.  He stated he was exposed to 
heavy weapons noise during service in Korea and that he was 
exposed to loud noise in his last assignment with an anti-
aircraft artillery unit.

At his January 2010 video conference hearing the Veteran 
testified that he was exposed to acoustic trauma during service 
in Korea and that he was assigned to a heavy mortar outfit and 
drove a truck.  He stated he had hearing loss and tinnitus that 
had persisted since active service and that he first sought 
medical help for his hearing loss in approximately 1966 when he 
started working at an oil refinery.  In a January 2010 statement 
in support of the claim the Veteran's spouse recalled that she 
and the Veteran married in 1959 and that she first noticed his 
hearing problems in approximately 1960.  

A May 2010 VA examination report by a licensed audiologist is 
shown to have been based upon a comprehensive review of the 
evidence of record, an interview with the Veteran, physical 
examination, tympanometry, audiologic testing, and Maryland CNC 
word list speech recognition findings.  The examiner summarized 
the pertinent evidence observed upon a records review.  It was 
noted that no service treatment records were available for 
review, that a VA audiology examination was completed in 2000, 
that the Veteran's spouse stated she first noticed hearing loss 
in 1960 approximately two to three years after service, and that 
the Veteran reported he first sought treatment for hearing loss 
in 1966 when he began working for an oil company.  It was further 
noted the Veteran reported a history of military noise exposure 
in a service company delivering supplies, in a heavy mortar 
company, and for a short period of time in an anti-aircraft 
artillery unit.  He denied having used any hearing protection 
devices during service.  He reported a history of civilian noise 
exposure working as an oil company roustabout for four years, in 
the oil field for three years, in a manufacturing operation 
making missiles, and as a supervisor in the maintenance 
department of an oil refinery for 31 years.  He reported he had 
only worn hearing protection in his work at the refinery.  When 
asked about the onset of his tinnitus the Veteran reported he had 
had tinnitus "for quite awhile."  

VA audiological evaluation revealed puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
65
60
65
LEFT
15
50
60
65
65

Speech audiometry revealed speech recognition (CNC) ability of 92 
percent in the right ear and of 84 percent in the left ear.  
Middle ear function, bilaterally, was within normal limits.  The 
diagnosis was bilateral normal to moderately severe sensorineural 
hearing loss.  In summary, the examiner stated that the available 
medical records from the Veteran's former oil company employer 
did not appear to contain information regarding complaints of 
hearing loss and/or tinnitus from the Veteran.  It was also noted 
that the first medical evidence of hearing loss was in 2000, 
approximately 43 years following his separation from active 
service, and that the statements of the Veteran and his spouse 
"clearly suggest that the onset of his hearing loss was greater 
than one year following separation from service."  

The examiner also noted that a 2005 Institute of Medicine study 
was reviewed which indicated that there was no sufficient 
evidence that a hearing loss could develop much later in one's 
lifetime.  The examiner provided a quote from that study that 
"[i]f documentation of the existence of hearing loss or tinnitus 
at discharge from the military is missing, it is nearly 
impossible to determine whether hearing loss or tinnitus detected 
by audiometric testing later in life is the result of noise 
exposure during prior military service."  It was further noted 
the study stated that "[e]ven with a detailed case history from 
the veteran, it is next to impossible to draw a conclusion, with 
any degree of certainty, regarding the association of hearing 
loss in an older person with prior military service unless 
audiometric data acquired at entrance into and separation from 
military service are available."  The examiner concluded that, 
as no frequency, intensity, or ear specific audiometric data 
could be reviewed from the Veteran's time in service, the issue 
of etiology could not be resolved without resort to speculation.

In an October 2010 brief in support of the claims the Veteran's 
service representative asserted that the attending audiologist 
should be able to render an opinion positive or negative based 
upon the evidence of record.  A quote was provided from an 
internet source, presumably from an internal medicine physician, 
stating that "Most of the [diagnoses] that physicians make are 
based on "the most likely" etiology.  Isn't that speculation?"  

Based upon the evidence of record, the Board finds bilateral 
hearing loss and tinnitus were not manifest during active service 
and are not shown to have developed as a result of an established 
event, injury, or disease during active service.  The persuasive 
evidence does not demonstrate a hearing loss or tinnitus 
disability was manifest during active service nor that a hearing 
loss disability was manifest within one year of service.  VA 
treatment and examination reports show that the Veteran reported 
a history of military noise exposure without ear protection.  
There is no apparent dispute as to this report and the Board 
finds that, to the extent identified, the Veteran's exposure to 
acoustic trauma is conceded.  There is no competent evidence, 
however, demonstrating the Veteran's present hearing loss or 
tinnitus disabilities were incurred as a result of acoustic 
trauma during active service.

Although the Veteran is competent to report symptoms of hearing 
loss and tinnitus he experienced during and after service and his 
spouse is competent to report the problems with hearing loss she 
observed, the Board finds the Veteran has provided inconsistent 
statements as to having received treatment for hearing loss and 
tinnitus in service and inconsistent statements as to the onset 
of his symptoms.  In determining whether evidence submitted by a 
veteran is credible the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for 
an unrelated point of law as stated by Duenas v. Principi, 18 
Vet. App. 512 (2004)).  The record includes no specific 
information as to any treatment the Veteran was provided during 
active service nor as to any diagnoses or objective medical 
findings reported at that time.  In statements associated with 
his March 2007 application for VA compensation the Veteran 
asserted he had hearing loss and tinnitus since basic training in 
August 1954 and had received unspecified treatment from 1955 to 
1957, the Board notes that in video conference hearing testimony 
he reported he first sought treatment for hearing loss in 1966 
and in a report to the May 2010 VA audiologist that he had 
tinnitus "for quite awhile" without any specific reference to 
symptoms or complaint in service.  

An October 2000 VA treatment report noted the Veteran complained 
of decreased bilateral hearing for approximately 15years which 
indicates decreased hearing from no earlier than the mid-1980's.  
It was noted he also reported tinnitus, but there was no 
indication at that time that this disorder had persisted for any 
identified period of time before the decreased hearing problem.  
The Board finds that the Veteran's October 2000 report of an 
approximately 15 year history of decreased bilateral hearing to 
be highly probative as to the date of onset of his hearing loss 
and tinnitus disorders as it is shown that his reports were 
provided for the purpose of obtaining medical treatment rather 
than for the purpose of obtaining compensation.  The subsequent 
statements of the Veteran and his spouse as to the date of onset 
of hearing loss and tinnitus are considered to be not credible 
because they were provided so many years after the claimed date 
of onset and because they are inconsistent with the Veteran's 
October 2000 report of medical history.

While the appellant and his spouse may sincerely believe that he 
has bilateral hearing loss and tinnitus as a result of service, 
they are not licensed medical practitioners and they are not 
competent to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
The Board notes the available record includes no medical 
evidence, nor any other competent and credible evidence, of 
tinnitus or hearing loss to any extent for many years after the 
Veteran's separation from active service.  The Federal Circuit 
has held that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be accepted as evidence against a claim of service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
Board finds that the passage of so many years between service and 
the earliest demonstrated or documented credible evidence of 
hearing loss or tinnitus to be persuasive evidence against the 
Veteran's claim for service connection.  

The Board further finds the May 2010 VA examiner's opinion that 
the statements of the Veteran and his spouse "clearly suggest 
that the onset of his hearing loss was greater than one year 
following separation from service" is a persuasive opinion as to 
etiology.  As noted above, the Court has held, in essence, that 
if a medical professional is able to state that a link between a 
disability and an in-service injury or disease is "less likely 
than not" or "at least as likely as not" he or she can and 
should give that opinion.  See Jones, 23 Vet. App. at 388.  The 
Board finds the examiner has, in fact, provided an etiology or a 
"less likely than not" opinion and that the use of the phrase 
"clearly suggest" is definitive and unambiguous.  The fact that 
the examiner quoted a 2005 Institute of Medicine study indicating 
that "it is next to impossible to draw a conclusion, with any 
degree of certainty, regarding the association of hearing loss in 
an older person with prior military service unless audiometric 
data acquired at entrance into and separation from military 
service are available" does not diminish the examiner's ability 
based upon experience and expertise in this field to analyze the 
available evidence and offer an etiology opinion.  The Court has 
held that the use of cautious language does not always express 
inconclusiveness in a doctor's opinion on etiology, and such 
language is not always too speculative.  See Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  The May 2010 VA examiner is shown to 
have reviewed the evidence of record, to have conducted a 
thorough examination of the Veteran, and to have provided 
adequate rationale for the etiology opinion provided.  Therefore, 
the Board finds entitlement to service connection is not 
warranted for these disorders.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


